DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Request for Continued Examination dated 11/14/2022, that was in response to the Office action dated 5/11/2022. Claims 1-14 are pending.
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. The reasons for the applicant’s remarks not being persuasive are given below.
The applicant respectfully submits that: The Examiner has interpreted, without support, that the passages 11 may include a heat transfer fluid in the form of air. However, this is not supported by the disclosure of Maxey. Maxey does disclose convection grooves 50 and 52 through which a fluid such as air may circulate under certain circumstances. However, Maxey does not disclose that a heat transfer fluid is deployed in the passages 11, as suggested by the Examiner. In the circumstances therefore, it is respectfully submitted that the Examiner is not permitted to interpret the passages 11 as constituting the claimed conduit of polymeric foam material since no fluid is disclosed by Maxey to flow to said passages 11.
The examiner respectfully disagrees. A conduit is defined by Webster’s dictionary as a “natural or artificial channel through which something (such as a fluid) is conveyed. Passage 11 is a conduit as air is as evidenced by:
As apparent, depending on the position of the slots, air can circulate in front of the cusp partitions and return around the back of the partitions, thereby preventing restriction of air movement by temperature inversion, or the air can circulate through and out of the unit. The vents, by means of slotted control bars, are normally controlled in order that in cold weather there is internal cycling of the air and in hot weather so that there is a venting of the air to the atmosphere [see Maxey col 4, line 4-13]. Maxey further discloses: The heat conductive fluid which can be employed in the heat collectors are the conventional fluids such as water, air, ethyleneglycol, or the like. As above stated, inasmuch as heat losses from reverse reflection and reradiation are substantially eliminated, the need for antifreeze or the draining of the system is largely avoided [col 5, line 23-29]. Therefore, the air acts as a heat transfer fluid by conducting the heat from the radiation and the air flows through the channel by entering the front of a cusp and then exiting a back via groove 50. The claim does not require that heat transfer occur, but that transfer of an HTF occurs in the conduits. There is ample evidence provided by Maxey to suggest that the cusp 11 acts as a conduit at least within context of the claims, and that air is an HTF that flows within the apparatus. For these reasons, the applicant’s remarks are not persuasive, and the previous ground of rejection will be maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxey [4370974].
With respect to claims 1, 7-9 and 13, Maxey discloses: A solar thermal system, comprising: at least one solar thermal collector (30) for heating a heat transfer fluid (HTF); and at least one conduit (passage 11, formed between insulating members 34-40) for transporting the HTF (air, flowing in through convection grooves 52, see col 3, line 58-col 4, line 13) into and out of the at least one solar thermal collector; wherein said at least one conduit is of a polymeric foam material [see FIG 1, col 4, line 54-col 5, line 2]. The limitation “conduit” is given the commonly known definition of “a channel for conveying water or other fluid”. Therefore, the passage 11 formed as cusp 10 and bound by insulating material 34-40 falls within this meaning.
Maxey further shows:
{cl. 7} The system of claim 1, wherein each conduit is selected from the group consisting of a circular, rectangular, and a triangular shape [see FIG 1A].
{cl. 8} The system of claim 1, further comprising a mechanism for preventing thermal stagnation in the at least one solar thermal collector to drive air flow through the collector during a stagnation event [col 3, line 58-col 4, line 13].
{cl. 9} The system of claim 8, wherein said mechanism comprises at least one inlet (52) and outlet (50) fabricated in a body of the solar thermal collector to support ventilation [see FIG 1].
{cl. 13} The system of claim 1, wherein a conduit is configured to utilize a body of a solar thermal collector as in an insulating surface (34-40) [see FIG 1, col 4, line 54-col 5, line 2].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxey [4370974], further in view of Sorensen [20110011087].
Regarding claims 2-6, Maxey discloses the invention as substantially claimed, however does not further show the flow restricting structure as claimed.
Sorensen makes up for these deficiencies by teaching:
{cl. 2} The system of claim 1, comprising multiple solar thermal collectors arranged in series [see FIG 1], and a mechanism for regulating (33, 34) a pressure at which the HTF is fed into each of the multiple solar thermal collectors [paragraph 0042].
{cl 3} The system of claim 2, wherein said mechanism comprises a flow-restricting structure [paragraph 0044].
{cl. 4} The system of claim 3, wherein said flow-restricting structure comprises a flow control mechanism (30, 31) to control intake of HTF via an inlet associated with each collector [paragraph 0044].
{cl. 5} The system of claim 3, wherein said flow-restricting structure is defined by a reduction in cross-sectional area (at 16) of a conduit [see FIG 2, paragraph 0035].
 {cl. 6} The system of claim 1, further comprising a network of conduits configured to connect in series at least one segment loop each comprising a set of N solar thermal collectors [see FIG 1].
It would have been obvious at the time of filing the invention to modify the invention of Maxey with the teachings of Sorensen because Sorensen provides a manner in which to assemble a plurality of solar collectors and maintain proper operating pressure for optimal efficiency.
Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxey [4370974], further in view of Steinberg et al [4281642].
Regarding claims 10-12, Maxey discloses the invention as substantially claimed, however does not disclose the active valve or segment loop as claimed. Steinberg makes up for these deficiencies by teaching:
{cl. 10} The system of claim 8, wherein said mechanism further comprises an active valve (13).
{cl. 11} The system of claim 1, configured to allow gravity to cause a heat exchange fluid (HEF) in at least one connecting pipe to drain out from an at least one heat exchanger within a segment loop or an extraction loop in the event that active pumping devices are rendered inoperative [col 3, line 53-col 4, line 9].
{cl. 12} The system of claim 1, comprising a plurality segment loop each comprising a set of N solar thermal collectors; wherein the plurality of segment loops is configured to exhaust HTF via a single extraction loop [see FIG 4].
The modification would involve adding the valve of Steinberg to the appropriate location of Maxey to control pressure. It would have been obvious at the time of filing the invention modify the invention of Maxey with the teachings of Steinberg because Steinberg provides a known means to provide controlled flow to optimize heat transfer.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxey [4370974], further in view of Romesburg [20120096781].
Regarding claim 14, Maxey shows a conduit formed of polymeric foam as stated above, however does not explicitly state that the structure is monolithic. Romesburg teaches a solar collector wherein if used to modify Maxey with regard to manufacturing, would reasonably show:
{cl. 14} The system of claim 1, wherein the conduit is monolithic [see abstract].
It would have been obvious to a person of ordinary skill in the art at the time of filing the invention to modify the apparatus of Maxey with the teachings of Romesburg because Romesburg provides a known manner in which to manufacture solar collectors, said manner reducing an overuse of parts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
12/16/2022